NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ELENIN CASTILLO-CASTILLO,                  No.    19-73307

                Petitioner,                     Agency No. A089-863-877

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**

Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Juan Elenin Castillo-Castillo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for

cancellation of removal, withholding of removal, and protection under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Castillo-Castillo’s contention that the immigration court lacked jurisdiction

over his proceedings is foreclosed by United States v. Bastide-Hernandez, 39 F.4th

1187, 1188, 1193 (9th Cir. 2022) (en banc) (lack of hearing information in notice

to appear does not deprive immigration court of subject matter jurisdiction, and

8 C.F.R. § 1003.14(a) is satisfied when later notice provides hearing information).

      The BIA affirmed the IJ’s pretermission of Castillo-Castillo’s application for

cancellation of removal because it determined that he had not accrued the required

continuous ten years of physical presence by the time of his hearing, regardless of

the contents of the notice to appear. 8 U.S.C. § 1229b(b)(1)(A). Substantial

evidence supports that determination because the record contains a voluntary

departure form that Castillo-Castillo signed and initialed in September 2008, less

than ten years before his March 2018 hearing. Ibarra-Flores v. Gonzales, 439 F.3d

614, 618 (9th Cir. 2006) (“[A]dministrative voluntary departure interrupts . . .



                                          2                                    19-73307
physical presence in the United States . . . .”); see also Gutierrez v. Mukasey, 521

F.3d 1114, 1117 (9th Cir. 2008) (requiring substantial evidence that an applicant

was informed of and accepted the terms of a voluntary departure agreement). The

record does not compel a contrary conclusion. Cf. Ibarra-Flores, 439 F.3d at 619-

20 (concluding that the evidence was insufficient where the record did not contain

a voluntary departure form).

      Substantial evidence supports the agency’s conclusion that Castillo-Castillo

failed to establish that he would be persecuted on account of a protected ground.

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.”). Thus, his withholding of

removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Castillo-Castillo failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                      19-73307